Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner assigned to the present application has changed. The contact information for the current examiner can be found within the “Conclusion” section below. 
Election/Restrictions
Applicant’s election of Group I and the particular species of surfactant in the reply filed on 4/21/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6, 16, 17, 21-23, 27, 30-33, 38, 40, 42, and 43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/21/2022.
A prior art search was performed in accordance with Applicant’s species election. Prior art was found that anticipates or obviates the elected subject matter within claims 1, 2, 5, 7-11, 15, and 28. Prior art was not found that anticipates or obviates the elected subject matter with respect to generic formula (1a) of claim 29 whereby A = perfluoropolyether group (c), a = 1, b = 1-10, c = 0, and where the moiety X-(polyalkylene oxide unit)-X-(CH2)1-10-(CONR’)-(perfluoropolyether group (c)) is present as cationic X of general formula (1). However, since prior art is still applicable toward the elected species within the claims and claim 29 is generic to other non-elected species, an indication of allowability is not presented at this time and claim 29 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species. Applicant is advised that should dependent claim 29 be amended to exclude non-elected species and resolve any issues concerning 35 USC 112(b) set forth below, claim 29 would be indicated to be allowable. 
Information Disclosure Statement
Foreign Ref Cite #2 has been lined through in the IDS received 5/29/2020 because a legible copy of the foreign patent document has not been received. 37 CFR 1.98(a) requires a legible copy of each foreign patent document. 
Claim Objections
Claim 2 is objected to because of the following informalities: the space between “integer” and the period at the end of the claim should be removed.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 8, 11, 15, 28, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The scope of claim 2 is unclear with respect to options (a) and (b). Independent claim 1 shows “A” to be a monovalent group within surfactant (I) whereas the “-[CF(CF3)CF2O]m-“ and “-[CF2CF2O]n-[CF(CF3)CF2O]m-“ are bivalent groups. It is unclear what terminal group is meant to be present. It is unclear which end is supposed to be bound to “-(L1)a-” within Formula (I).
The terms “more preferably”, “preferably”, “e.g.”, “particularly preferably”, and “still more preferably” language within claims 8, 11, 15, 28, and 29 render the claims indefinite because it is unclear whether the limitations following the phrases are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 11 and 28 refer to “each e is 0 or a positive integer from 1 to 100…”. However, the variable “e” only occurs once within the claim and appears to only relate to the number of oxyethylene groups. It is unclear what is meant or implied by “each e” being the recited values. 
Independent claim 1 indicates “A” is a perfluoropolyether. However, claim 15 indicates the presence of a “CO” moiety within the various structures (see F3CF2CF2CO-(CF(CF3)CF2O)m-CF(CF3)-). It is unclear what the “CO” moiety is supposed to be. For instance, it can be construed as requiring a ketone (-C(O)-) or could be indicating an ether oxygen. If the former, it does not appear the moiety is a “perfluoropolyether” per se, but rather an perfluoroalkyl-perfluoropolyether ketone. If the latter, it is unclear what substituents or moieties are meant to be bonded to the “C” carbon adjacent to the ether oxygen. Perhaps the “CO” recitation is in error and Applicant meant to recite simply “-O-”. Based on Applicant’s indication that the compounds of claim 15 are generic to “A” being perfluoropolyether group (c) (i.e. F3CF2CF2O-(CF(CF3)CF2O)m-CF(CF3)-), claim 15 is treated as if “CO” was simply “O” for the purpose of applying prior art in the interest of compact prosecution. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 7-11, 15, and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bartlett (U.S. Pat. No. 3,555,089).
Regarding Claims 1, 2, 5, 7-10, and 15, Bartlett teaches perfluoroalkyl ether amido quaternary ammonium surfactants (Abstract) and describes an embodiment where the surfactant is of the structure:
    PNG
    media_image1.png
    18
    376
    media_image1.png
    Greyscale
(Col. 13, Lines 16-35) , reading on A = (c) CF3CF2CF2O-[CF(CF3)CF2O]m-CF(CF3)- where m = 1, a = 1, L1 is CONR’, R’ = H, b = 3, c = 0, and X = cation. The compound reads on first structure of claim 11 where R1 through R3 are methyl and W is counter ion. The compound reads on the second structure listed within claim 15.   
Regarding Claims 11 and 28, the above surfactant has trimethylammonium iodide as X, which is consistent with the first structure of claims 11 and 28 whereby W- = counter ion, and R1 trough R3 is C1 alkyl / methyl. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM-4PM Mountain Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764